PER CURIAM.
Kevin Bernard Strickland, a Missouri inmate, filed a pro se complaint under 42 U.S.C. § 1983 against numerous officials at Potosí Correctional Center and four John Does. Strickland asserted constitutional claims based on disciplinary and other action taken against him beginning in November 1989. The district court1 granted summary judgment in favor of defendants, 758 F.Supp. 1319, and Strickland appeals.
After careful review of the record, we conclude that the district court did not err in granting summary judgment in favor of defendants. Accordingly, we affirm. See 8th Cir.R. 47B. Strickland’s motion for appointment of counsel is denied.

. The HONORABLE GEORGE F. GUNN, Jr., United States District Judge for the Eastern District of Missouri.